              Case 4:19-cr-00655-HSG Document 213 Filed 08/26/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 RYAN REZAEI (CABN 285133)
   MOLLY A. SMOLEN (CABN 293328)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           ryan.rezaei@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        )   NO. 19-CR-655-7 HSG
14                                                    )
             Plaintiff,                               )   STIPULATION TO EXTEND BRIEFING
15                                                    )   SCHEDULE REGARDING THE DEFENDANT’S
        v.                                            )   MOTION TO DISMISS AND MOTION TO
16                                                    )   SUPPRESS AND ORDER
     JUAN CARLOS GUZMAN,                              )
17        a/k/a “Jose Rosa-Perez,”                    )
                                                      )
18           Defendant.                               )
                                                      )
19

20           It is hereby stipulated by and between counsel for the United States and counsel for the above-
21 named defendant that the above-named defendant is given an additional week to file his replies to the

22 United States’ responses to the defendant’s motion to suppress (Dkt. 192) and motion to dismiss (Dkt.

23 193).

24           On July 26, 2021, the defendant filed two motions: first, a motion to suppress evidence and a
25 motion to dismiss the indictment. See Dkts. 192 and 193. The United States filed its responses to those

26 motions on August 16, 2021. See Dkts. 202 (opposition to motion to dismiss) and 205 (opposition to

27 suppression motion).

28           According to the previously-agreed upon briefing schedule, the defendant is required to file his

     STIPULATION RE BRIEFING SCHEDULE
     No. 19-CR-655-7 HSG                                                                        v. 7/10/2018
                 Case 4:19-cr-00655-HSG Document 213 Filed 08/26/21 Page 2 of 3




 1 replies to the government’s oppositions by this coming Monday, August 30, 2021. See Dkt. 182 (order

 2 setting briefing schedule based on parties’ stipulation).

 3           Due to recent plea negotiations and case developments, the parties believe it is appropriate to

 4 extend the defendant’s deadline for filing his replies by one week, to September 6, 2021, and request

 5 that the Court order the defendant’s reply deadline to be extended to this date. The parties note that a

 6 hearing has not yet been scheduled with regard to the pending motions, and believe that this short, one-

 7 week extension is best for the case and will save the parties’ and the Court resources. 1

 8           The parties will inform the Court on or before September 6, 2021, whether a hearing on the

 9 pending motions will be necessary, or whether another type of hearing should be set instead.

10           It is hereby stipulated by and between counsel for the United States and counsel for defendant

11 Juan Carlos Guzmán that time be excluded under the Speedy Trial Act from July 26, 2021, through

12 September 6, 2021, so that defense counsel can continue to prepare, including by assessing recent case

13 developments. Additionally, the parties stipulate and agree that excluding time until September 6, 2021,

14 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties

15 further stipulate and agree that the ends of justice served by excluding the time from July 26, 2021,

16 through September 6, 2021, from computation under the Speedy Trial Act outweigh the best interests of

17 the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

18           The undersigned Assistant United States Attorney certifies that he has obtained approval from

19 counsel for the defendant to file this stipulation and proposed order.

20           IT IS SO STIPULATED.

21 DATED: August 25, 2021                                                  /s/                  ___
                                                                  RYAN REZAEI
22                                                                Assistant United States Attorney

23
     DATED: August 25, 2021                                                /s/                        ___
24                                                                CHARLES WOODSON
                                                                  Counsel for Defendant
25

26

27           1
               The parties had requested that a hearing be set for September 13, 2021, but the parties failed to include that
     language in the proposed order. See Dkt. 182. The Court later adopted the parties’ proposed order (which did not include
28
     any language regarding the hearing date). The parties are not requesting a hearing date at this time.
     STIPULATION RE BRIEFING SCHEDULE
     No. 19-CR-655-7 HSG                                                                                       v. 7/10/2018
             Case 4:19-cr-00655-HSG Document 213 Filed 08/26/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court and for good cause shown, it is hereby ordered that the briefing schedule with regard to the

 4 defendant’s pending motion is amended as follows:

 5          With regard to the defendant’s motion to dismiss the indictment (Dkt. 193) and motion to

 6 suppress (Dkt. 192) evidence, the defendant’s replies to the government’s oppositions are now due on or

 7 before: Monday, September 6, 2021.

 8          The parties are ordered to inform the Court on or before September 6, 2021, whether the parties

 9 will be moving forward with a hearing on the pending motions or whether another type of hearing

10 should be scheduled instead.

11          Furthermore, based upon the facts set forth in the stipulation of the parties and for good cause

12 shown, the Court finds that failing to exclude the time from July 26, 2021, through September 6, 2021

13 would unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

14 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

15 Court further finds that the ends of justice served by excluding the time from July 26, 2021, through

16 September 6, 2021, from computation under the Speedy Trial Act outweigh the best interests of the

17 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

18 HEREBY ORDERED that the time from July 26, 2021, through September 6, 2021, shall be excluded
19 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

20          IT IS SO ORDERED.

21
               8/26/2021
22 DATED: ___________________                                     ___________________________
                                                                  HAYWOOD S. GILLIAM, JR.
23                                                                United States District Judge

24

25

26

27

28

     STIPULATION RE BRIEFING SCHEDULE
     No. 19-CR-655-7 HSG                                                                         v. 7/10/2018
